

113 S2395 IS: To repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.
U.S. Senate
2014-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II113th CONGRESS2d SessionS. 2395IN THE SENATE OF THE UNITED STATESMay 22, 2014Mr. Menendez (for himself, Mrs. Boxer, Mr. Kaine, and Mr. Cardin) introduced the following bill; which was read twice and referred to the Committee on Foreign RelationsA BILLTo repeal the Authorization for Use of Military Force Against Iraq Resolution of 2002.1.Repeal of
		Authorization for Use of Military Force Against IraqThe Authorization for Use of Military Force
		Against Iraq Resolution of 2002 (Public Law 107–243; 116 Stat. 1498; 50 U.S.C.
		1541 note) is hereby repealed.